            Case 1:21-cv-00284-VSB Document 21 Filed 08/10/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                                                         8/10/2021
                                                           :
CHRISTOPHER GALLEGIO,                                      :
                                                           :
                                        Plaintiffs,        :
                                                           :           21-cv-284 (VSB)
                      -against-                            :
                                                           :                ORDER
CITY OF NEW YORK et al.,                                   :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          On June 11, 2021—after I granted several extensions—Defendant The City of New York

 issued a letter in response to my Valentin order naming the Correction Officer initially identified

 as “John Doe” in Plaintiff’s complaint. (Doc. 17.) That same day, I instructed Plaintiff to file an

 amended complaint naming the John Doe Defendant on or before July 12, 2021, (Doc. 18)—a

 30-day deadline that I had mentioned in previous orders, (see Docs. 12, 14). Plaintiff missed this

 deadline. I issued a subsequent order on July 16, 2021, stating that in light of Plaintiff’s pro se

 status, and the multiple extensions Defendant received, I believed that Plaintiff was entitled

 additional time to file his amended complaint. (Doc. 19.) In that order, I directed Plaintiff to file

 an amended complaint on or before August 6, 2021, and noted that Plaintiff risked dismissal of

 his case for failure to prosecute if he failed to meet the new deadline.

          Plaintiff has missed this second deadline, and has not requested an extension or otherwise

 taken any action to prosecute this case. Accordingly, it is hereby:

          ORDERED that this case is hereby DISMISSED WITHOUT PREJUDICE for Plaintiff to

 re-file his complaint in the future.
           Case 1:21-cv-00284-VSB Document 21 Filed 08/10/21 Page 2 of 2




        IT IS FURTHER ORDERED that the Clerk’s office is directed to mail a copy of this

 Order to the pro se Plaintiff and to terminate this case.

 SO ORDERED.

Dated: August 10, 2021
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge
